SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of (I.R.S. Employer Identification Number) Incorporation or Organization) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (416)884-8807 Securities registered pursuant to Section12(g) of the Act: COMMON STOCK, .0 (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. þ Yes o No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 29,477,766 Common Shares - $0.0002 Par Value as of August12, 2011 PAGE PART I - Financial Information Item1. Financial Statements Condensed Consolidated Balance Sheet as of June 30, 2011 (Unaudited) and Consolidated Balance Sheet as of December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the six months ended June 30, 2011 and 2010 and for the period from March 28, 1995 (Inception) to June 30, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2011 and 2010 and for the period from March 28, 1995 (Inception) to June 30, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Control and Procedures 14 PART II - Other Information Item1. Legal Proceedings Item2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item3. Defaults Upon Senior Securities 15 Item4. Submission of Matters to a Vote of Security Holders 15 Item5. Exhibits 15 SIGNATURES 16 CERTIFICATIONS 2 GILLA, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND(DEFICIENCY) IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued Liabilities Accrued Liabilities-Interest - Notes payable related party - TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable related party - Derivative liabilities - TOTAL LONG TERM LIABILITIES - TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES (DEFICIENCY) IN SHAREHOLDERS' EQUITY Common stock, $0.0002 par value, 300,000,000 shares authorized; 29,477,766 and 27,277,766shares issued and outstanding as ofJune 30, 2011 and December 31, 2010 respectively Additional paid - in capital Deficit accumulated during the exploration stage ) ) TOTAL (DEFICIENCY) IN SHAREHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND(DEFICIENCY) IN SHAREHOLDERS' EQUITY $ $ 3 GILLA, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Period From For the Quarter Ended For the Six MonthsEnded March 28, 1995 June 30, June 30, (Inception) to June 30, 2011 REVENUES $
